Appeal by the defendant from a judgment of the Supreme Court, Queens County (Joy, J.), rendered June 26, 1987, convicting him of sodomy in the second degree, sexual abuse in the second degree, unlawful imprisonment in the second degree, and endangering the welfare of a child, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
*391Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. We note that the "resolution of issues of credibility as well as the weight to be accorded to the evidence presented are primarily questions to be determined by the trier of fact who saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The Trial Judge’s determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88)” (People v Morris, 141 AD2d 769, Lv denied 72 NY2d 1048; see also, People v Denker, 145 AD2d 643). Upon the exercise of our factual review power we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Kunzeman, J. P., Rubin, Eiber and Rosenblatt, JJ., concur.